Title: To James Madison from A. Robertson, 16 April 1796
From: Robertson, A.
To: Madison, James


Dear Sir
Newyork 16 April 1796.
Altho I have not the honour of being Personaly acquanted with you, I have taken the Liberty to Write you as a Member of our National Assembly and Man of good Sence and Abilites in the important Station you fill as a Reprensitive in Congress Now my Dear Sir Think Seriousely what your about in the Settling the Matter of the Treaty with Britian in which the Peace and Tranquality of this Country at present Depends let not party Sperit lead you into an error have Cherity for you bretheren who cannot See Matters in the Same light you do bear with one another and Study the general good of the Country and not our own privite Intrest and party Sperit to gain this and the other point that will favour our Partey My Dear Sir too much of this party Sperit apears in the Management of our Counterys Goverment and No fear of God in the Hearts of the Most of our Rulers being led by carnal and Selfish Principals which will end in there fall and Disgrace at last for they Nether regard God nor mind the State of there own Soul that they are made for an Eternal State either of Hapieness or Misery let these things have there due wight with you in Makeing Concence of doeing what is your duety at this Critical Junture of Publick afairs considering what an unpleasent fealling you will have in your own mind to have had an Active hand in renting & tearing this great New growing Nation in not Makeing provision for the Treaty and Adopting healing Measures for the Pace of the Country altho you See many things about the Treaty that is not good yet for the Union Pace and Safty of the great Whole look over these its imposible We can See all in the Same light every National Question there must be a giveing up and Makeing an allowance for our Brethren Sentements as We would have them to have for Us in this Manner Meet as brethren and consult the publick Will I Shall conclude with all Due respect Dear Sir Your Most Obedent Sert
A Robertson
